EXHIBIT 10.10


TIME VESTING
 
HANCOCK FABRICS, INC.
2001 STOCK INCENTIVE PLAN
(As Amended and Restated)


RESTRICTED STOCK UNIT AWARD AGREEMENT
 
THIS AGREEMENT, made and entered into as of this _____ day of ______, 2012, by
and between Hancock Fabrics, Inc., a Delaware Company (the “Company”), and
__________________ (“Grantee”).
 
W • I • T • N • E • S • S • E • T • H:
 
WHEREAS, the Company maintains the Hancock Fabrics, Inc. 2001 Stock Incentive
Plan, as amended and restated effective as of January 30, 2011 (the “Plan”), and
Grantee has been selected by the Compensation Committee (“Committee”) to receive
a Restricted Stock Unit Award under the Plan;
 
NOW, THEREFORE, IT IS AGREED, by and between the Company and Grantee, as
follows:
 
1.             Award of Restricted Stock Units
 
The Company hereby grants to Grantee an award of ________ Restricted Stock Units
(“RSUs”), subject to, and in accordance with, the restrictions, terms and
conditions set forth in this Agreement.  The grant date of this award of RSUs is
___________, 2012 (the “Grant Date”).


This Agreement shall be construed in accordance with, and subject to, the
provisions of the Plan (the provisions of which are incorporated herein by
reference) and, except as otherwise expressly set forth herein, the capitalized
terms used in this Agreement shall have the same definitions as set forth in the
Plan.
 
2.             Vesting and Termination of Employment
 
2.1           [Vesting.  Subject to the other provision of this Section 2, if
Grantee remains employed as an employee by the Company, the RSUs shall vest on
the dates indicated below (each date on which RSUs vest is hereinafter referred
to as a “Vesting Date”):
 
Vesting Date                                Number of RSUs
 
  February 2, 2013
  February 1, 2014
  January 31, 2015


 
 

--------------------------------------------------------------------------------

 


            Except as otherwise provided below and subject to Section 2.5,
Shares representing the vested RSUs shall be issued to Grantee within thirty
(30) days after each Vesting Date, free and clear of all restrictions imposed by
this Agreement (except those imposed by Section 3.3 below).  The Company shall
credit the Shares to an unrestricted account in the name of Grantee.  For
purposes of this Agreement, employment as an employee with a Subsidiary of the
Company or service as a member of the Board of Directors of the Company shall be
considered employment with the Company. ]1
 
The Company may, in its sole discretion, decide to deliver by electronic means
any documents related to the RSUs granted under the Agreement or to request by
electronic means Grantee’s consent to the terms and conditions of the Agreement
and participation in the Plan.  Grantee hereby consents to receiving such
documents by electronic delivery and, if requested, to agree to the terms and
conditions of the Agreement and to participation in the Plan through an on-line
or electronic system established and maintained by the Company or any third
party designated by the Company.
 
2.2           Termination.  If Grantee’s employment as an employee with the
Company is terminated (i.e., he incurs a separation from service) by the Company
(including upon Grantee’s death or Disability) or, if Grantee terminates his
employment, all outstanding unvested RSUs shall be immediately forfeited upon
the date that the Committee determines is Grantee’s date of termination of
employment.
 
2.3           Change in Control.  Upon a Change in Control (as defined in the
Plan and subject to any applicable requirements of Section 409A), all
outstanding unvested RSUs shall become immediately and fully vested on the date
of the Change in Control.  Subject to Section 2.5, the Shares representing all
of the RSUs subject to this Agreement shall be credited or transferred to
Grantee within fifteen (15) days of the date of the Change in Control.
 
2.4           Nontransferability.  The RSUs and the Shares to be issued with
respect to the RSUs may not be sold, assigned, transferred, pledged, or
otherwise encumbered prior to the date Grantee is credited with or issued the
Shares representing the vested RSUs.
 
2.5           Distribution To Specified Employees.  To the extent applicable, if
the Grantee is a “specified employee” (as determined in accordance with Code
Section 409A) and the Grantee is entitled to receive a distribution of Shares
after a separation from service (except for death or Disability), the
distribution shall be delayed until the date that is 6 months and one day
following the Grantee’s separation from service, if required by Section 409A.
 

--------------------------------------------------------------------------------

 
1 Vesting requirements to be determined at the time of grant.
 
 
2

--------------------------------------------------------------------------------

 
 
2.6           Code Section 409A.  This Agreement and this award of RSUs shall at
all times be interpreted and operated in good faith compliance in accordance
with the requirements of Code Section 409A and any regulations or guidance that
may be adopted thereunder from time to time and shall be interpreted by the
Committee as it determines necessary or appropriate in accordance with Code
Section 409A to avoid a plan failure under Code Section 409A(a)(1).
 
3.              Rights As Shareholder
 
3.1           The Grantee shall not have voting or any other rights as a
shareholder of the Company with respect to the RSUs.  Upon settlement of the
RSUs with the crediting or issuance of Shares, the Grantee will obtain full
voting and other rights as a shareholder of the Company.
 
3.2           In the event of a change in capitalization, the number and class
of RSUs and Shares or other securities that Grantee shall be entitled to, and
shall hold, pursuant to this Agreement shall be appropriately adjusted or
changed pursuant to Section 17 of the Plan to reflect the change in
capitalization, provided that any such additional RSUs or Shares or additional
or different shares or securities shall remain subject to the restrictions in
this Agreement.
 
3.3           Grantee represents and warrants that Grantee is acquiring the
Shares under this Agreement for investment purposes only, and not with a view to
distribution thereof.  Grantee is aware that the RSUs may not be registered
under the federal or any state securities laws and that in that event, in
addition to the other restrictions on the Shares, the Shares will not be able to
be transferred unless an exemption from registration is available or the Shares
are registered.  By making this award of RSUs, the Company is not undertaking
any obligation to register the RSUs under any federal or state securities
laws.  The Grantee acknowledges that an appropriate legend giving notice of the
foregoing restrictions may appear conspicuously on all certificates evidencing
the Shares issued with respect to the vested RSUs.
 
4.              No Right to Continued Employment or Additional Grants
 
Nothing in this Agreement or the Plan shall be interpreted or construed to
confer upon Grantee any right with respect to continuance of employment by the
Company or a Subsidiary, nor shall this Agreement or the Plan interfere in any
way with the right of the Company or a Subsidiary to terminate Grantee’s
employment at any time.  Nothing in the Agreement shall entitle the Grantee to
receive future grants of RSUs or other awards under the Plan and any such grants
or awards shall be at the sole discretion of the Company.
 
5.              Employment Covenants
 
In consideration of the grant of Restricted Stock Units granted pursuant to this
Agreement and Grantee’s continued employment with the Company, Grantee hereby
agrees to the following covenants:
 
 
3

--------------------------------------------------------------------------------

 
 
5.1           Covenant Against Competition.  While Grantee is employed with the
Company or its affiliates, and for a period of two (2) years after Grantee’s
employment with the Company terminates for any reason, Grantee will not,
directly or indirectly, provide Services within the United States of America,
whether as an owner, investor, lender, employee, director, officer, independent
contractor, or consultant to any Competitor.  Each of the following entities
shall be deemed to be a “Competitor” under this Agreement:  A.C. Moore Arts &
Crafts, Inc., Jo-Ann Stores, Inc., Calico Corners, Inc., Hobby Lobby Stores,
Inc. and Michaels Stores, Inc.  The Grantee acknowledges that the United States
of America comprises the geographic territory in which Grantee performs Services
on behalf of the Company.  “Services” means the provision of management and
strategic business advice, direction and guidance.  In the event that a court of
competent jurisdiction shall determine that any provision of this Agreement or
the application thereof is unenforceable in whole or in part because of the
duration or scope thereof, the parties hereto agree that such court in making
such determination shall have the power to reduce the duration and scope of such
provision to the extent necessary to make it enforceable, and that the Agreement
in its reduced form shall be valid and enforceable to the full extent permitted
by law.
 
5.2           Non-Disclosure.  During the course of Grantee’s employment with
the Company, Grantee will have access to certain Confidential
Information.  Grantee agrees to hold in strictest confidence and not to use,
except for the benefit of the Company, the Company’s Confidential
Information.  For purposes of this Agreement, “Confidential Information” means
any information, without regard to form, relating to the Company’s and its
subsidiaries’ and affiliates’ customers, operations, finances, and business that
derives economic value, actual or potential, from not being generally known to
other persons or entities, including but not limited to technical or
non-technical data, compilations (including compilations of customer, supplier,
or vendor information), programs, methods, devices, techniques, processes,
inventions, improvements, writings, memoranda, reports, drawings, sketches,
financial data, pricing methodology, formulas, patterns, strategies, studies,
business development, software systems, marketing techniques and lists of actual
or potential customers (including identifying information about customers),
whether or not in writing.  Confidential Information includes information
disclosed to the Company by third parties that the Company is obligated to
maintain as confidential.  Confidential Information shall not include any
information that:  (i) at the time of the disclosure was generally known to the
public, (ii) becomes known to the public through no violation of this Agreement,
or (iii) is disclosed to Grantee by a third party that is not under an
obligation to maintain the confidentiality of the information.  In the event
that Grantee becomes legally compelled to disclose any confidential Information,
Grantee shall provide the Company with prompt written notice of such requirement
prior to any disclosure to allow the Company to seek a protective order or other
remedy.  Confidential Information subject to this Agreement may include
information that is not a trade secret under applicable law, but information not
constituting a trade secret under applicable law shall only be treated as
Confidential Information under this Agreement for a two (2) year period
following Grantee’s termination of employment.
 
 
4

--------------------------------------------------------------------------------

 
 
5.3           Nondisparagement.  Grantee agrees not to make any statements,
written or verbal, or cause or encourage others to make any statements, written
or verbal, that defame, disparage or in any way criticize the personal or
business reputation, practices, or conduct of the Company, its employees,
directors, and officers.  Grantee acknowledges and agrees that this prohibition
extends to statements, written or verbal, made to anyone, including but not
limited to, the news media, investors, potential investors, any board of
directors or advisory board or directors, industry analysts, competitors,
strategic partners, vendors, employees (past and present), and
customers.  Grantee understands that this nondisparagement provision does not
apply on occasions when Grantee is subpoenaed or ordered by a court or other
governmental authority to testify or give evidence and must, of course, respond
truthfully, or to conduct or testimony in the context of enforcing this
Agreement or other rights, powers, privileges, or claims.  Grantee also
understands that the foregoing nondisparagement provision does not apply on
occasions when Grantee provides truthful information in good faith to any
federal, state, or local governmental body, agency, or official investigating an
alleged violation of any employment-related law or otherwise gathering
information or evidence pursuant to any official investigation, hearing, trial,
or proceeding.
 
5.4           Cancellation and Recession.  If, at any time, (i) during Grantee’s
employment with the Company or a Subsidiary or (ii) during the period after
Grantee’s termination of employment with the Company or any Subsidiary for any
reason, but not to exceed 24 months following Grantee’s termination of
employment, Grantee engages in any “Detrimental Activity” (as defined below),
the Committee may, notwithstanding any other provision in this Agreement to the
contrary, cancel, rescind, suspend, withhold or otherwise restrict or limit this
grant of Restricted Stock Units as of the first date Grantee engaged in the
Detrimental Activity, as determined by the Committee.  Without limiting the
generality of the foregoing, the Committee may also require Grantee to pay to
the Company the amount realized by Grantee from the Shares subject to this award
of Restricted Stock Units that vested during the period beginning six months
prior to the date on which Grantee engaged or began engaging in Detrimental
Activity.  As used in this Agreement, “Detrimental Activity” means the breach or
violation by the Grantee of any of the covenants of the Grantee in this Section
5.
 
6.              Taxes and Withholding
 
Grantee shall be responsible for all federal, state, and local income taxes
payable with respect to this award of RSUs.  The Company shall have the right to
retain and withhold from any payment of Shares or cash the amount of taxes
required by any government to be withheld or otherwise deducted and paid with
respect to such payment.  At its discretion, the Company may require Grantee to
reimburse the Company for any such taxes required to be withheld and may
withhold any distribution in whole or in part until the Company is so
reimbursed.  In lieu thereof, the Company shall have the right to withhold from
any other cash amounts due to Grantee an amount equal to such taxes required to
be withheld or withhold and cancel (in whole or in part) a number of
Shares  having a market value not less than the amount of such taxes.
 
7.              Grantee Bound By The Plan
 
Grantee hereby acknowledges receipt of a copy of the Plan and the prospectus for
the Plan, and agrees to be bound by all the terms and provisions thereof.
 
 
5

--------------------------------------------------------------------------------

 
 
8.              Modification of Agreement; Severability
 
This Agreement may be modified, amended, suspended, or terminated, and any terms
or conditions may be waived, but only by a written instrument executed by the
parties hereto.  Should any provision of this Agreement be held by a court of
competent jurisdiction to be unenforceable or invalid for any reason, the
remaining provisions of this Agreement shall not be affected by such holding and
shall continue in full force in accordance with their terms.
 
9.              Data Privacy; Transfer of Data
 
By accepting the Award, Grantee (a) explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of any of Grantee’s
personal data that is necessary to facilitate the implementation, administration
and management of the Award and the Plan, (b) understands that the Company and
any Subsidiary may, for the purpose of implementing, administering and managing
the Plan, hold certain personal information about Grantee, including, but not
limited to, Grantee’s name, home address and telephone number, date of birth,
social security number or other identification number, salary, nationality, job
title, and details of all awards or entitlements to Shares granted to Grantee
under the Plan or otherwise (“Data”), (c) understands that Data may be
transferred to any third parties assisting in the implementation, administration
and management of the Plan, including any broker with whom the Shares issued
with respect to an Award may be deposited, and that these recipients may be
located in Grantee’s country or elsewhere, and that the recipient’s country may
have different data privacy laws and protections than Grantee’s country; (d)
waives any data privacy rights Grantee may have with respect to the Data; and
(e) authorizes the Company and any Subsidiary and its agents to store and
transmit such information in electronic form.
 
10.            Governing Law; Successors in Interest
 
The validity, interpretation, construction, and performance of this Agreement
shall be governed by the laws of the State of Delaware without giving effect to
the conflicts of laws principles thereof.
 
This Agreement shall inure to the benefit of, and be binding upon, the Company
and its successors and assigns, whether by merger, consolidation,
reorganization, sale of assets, or otherwise.  This Agreement shall inure to the
benefit of Grantee’s legal representatives.  All obligations imposed upon
Grantee and all rights granted to the Company under this Agreement shall be
final, binding, and conclusive upon Grantee’s heirs, executors, administrators,
and successors.
 
11.            Resolution of Disputes
 
Any dispute or disagreement which may arise under, or as a result of, or in any
way relate to the interpretation, construction, or application of this Agreement
shall be determined by the Committee.  Any determination made hereunder shall be
final, binding, and conclusive on Grantee and the Company for all purposes.
 
 
6

--------------------------------------------------------------------------------

 
 
12.           Pronouns; Including
 
Wherever appropriate in this Agreement, personal pronouns shall be deemed to
include the other gender and the singular to include the plural.  Wherever used
in this Agreement, the term “including” means “including, without limitation.”
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 

 
HANCOCK FABRICS, INC.
 
 
 
By:  _____________________________
 
 

By signing below, Grantee hereby accepts the Award subject to all its terms and
provisions and agrees to be bound by the terms and provisions of the
Plan.  Grantee hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Committee responsible for administration of
the Plan, upon any questions arising under the Plan.  Grantee authorizes the
Company to withhold, in accordance with applicable law, from any compensation
payable to him or her, any taxes required to be withheld by federal, state or
local law as a result of the grant, existence or exercise of the Award.
 



 
GRANTEE
 
 
Signature:  ________________________
Name:

 
7